Sheewood, J.,
Dissenting-. — The doctrine laid down in Partlovís case, 90 Mo. 608, and subsequently followed in Berkley's case, 92 Mo. 41, is adhered to in the eighth instruction given on behalf of the state; but the trouble is, that the law, as laid down in Partlow' s case, sv/pra, was abandoned and lost sight of in the eleventh instruction given at the instance of the state, which gives expression to the hackneyed heresy about bringing on or voluntarily entering into the difficulty, .without regard to the motive which prompted the party accused in so doing, and makes such party equally as guilty in the eye of the law, and equally bereft of self-defence as though he had brought on the difficulty with the sole purpose of murdering his adversary, or of doing him some great bodily harm. Adhering, as I do, to the ruling in the cases mentioned, the eleventh instruction must be declared erroneous.
And the error of the eleventh is not cured ‘by those *311given at tke instance of the defendant, because it. is impossible to tell which the jury took for their guide. State v. McNally, 87 Mo. 644; State v. Simms, 68 Mo. 305; State v. Mitchell, 64 Mo. 191; Frederick v. Allgaier, 88 Mo. 598.
Eor these reasons, I dissent from the conclusion reached in the majority opinion.
Brace, J., concurs in these views.